United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 11, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-50483
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KENT L. CLARK,

                                      Defendant-Appellant.

                         --------------------
               Appeal from the United States District
                  for the Western District of Texas
                     USDC No. 3:03-CR-2064-1-KC
                         --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Kent L. Clark has moved for

leave to withdraw and has filed a brief in accordance with Anders

v. California, 386 U.S. 738 (1967).     Our independent review of

the brief, Clark’s response, and the record discloses no

nonfrivolous issues for appeal.

     Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.